NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




            United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                        August 23, 2011

                                              Before

                              KENNETH F. RIPPLE, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

                              G. PATRICK MURPHY, District Judge*


No. 10‐2174

FLORENCE (CAROLYN) CROWE, on                           Petition for Review of an Order of the
behalf of HAROLD D. CROWE,                             Benefits Review Board.
             Petitioner,
                                                       No. 09‐BLA‐0429
       v.

ZEIGLER COAL COMPANY, et al.,
          Respondents.


                                           ORDER

        We reversed and remanded a decision of the Benefits Review Board with instructions
to reinstate the ALJ’s 2001 award of benefits under the Black Lung Benefits Act to Harold D.
Crowe, for the benefit of his widow, Florence Crowe.  Crowe v. Zeigler Coal Co., —  F.3d — , 2011
WL 2138140 (7th Cir. June 1, 2011).  Crowe argued and this court found that the modification


       *
       The  Honorable  G.  Patrick  Murphy  of  the  Southern  District  of  Illinois,  sitting  by
designation.
No. 10‐2174                                                                                    Page 2

proceeding  before  the  ALJ  should  have  been  dismissed  when  respondent  Zeigler  Coal
Company was liquidated in bankruptcy and Zeigler’s surety, Travelers Companies, failed to
seek timely intervention in the modification proceeding.  Now, petitioner Crowe’s counsel
moves the court to award $13,268.75 in attorney fees and costs under the Black Lung Benefits
Act, 33 U.S.C. § 928(a).

        Respondent  Travelers  is  now  responsible  for  the  surety  bond  that  covers  Zeigler’s
obligation to  Crowe for benefits.  Travelers offered no response to Crowe’s motion for fees “in
light of [this court’s opinion] that Travelers had no right to intervene in the proceeding.”  In
fact, there is no doubt that Travelers had a right to intervene if it had done so promptly.  See
Crowe, — F.3d at —, 2011 WL 2138140, at *5, citing 20 C.F.R. § 725.360(a)(4).  It would be more
accurate to say that although Travelers had a right to intervene, it waited too long to do so.  The
result was prolonged litigation and expense.

       The statute providing for fee‐shifting in black lung cases states that a claimant’s attorney
who assists in the “successful pursuit or successful defense” of an appeal is entitled to fees.  33
U.S.C. § 928(a); see also 20 C.F.R. § 802.203(a), (b).  Travelers does not dispute that Crowe
prevailed, that she is entitled to fees, or that the requested fee amount is reasonable.  The most
Travelers  says  to  dispute  a  fee  award  against  it  is  that  we  decided  its  intervention  was
improper.

         That is not a persuasive reason to deny the fee award.  Because of Travelers’ failure to
intervene  in  this  action  in  a  timely  manner,  Zeigler’s  modification  proceeding  was
“improperly[] kept alive . . . , [obligating  Crowe] to defend his award of benefits against a
phantom litigant,” and requiring this appeal.  Crowe, — F.3d at —, 2011 WL 2138140, at *8.  A
fee‐shifting statute can authorize a fee award against an unsuccessful intervenor who causes
the prevailing party to incur additional fees.  See Moten v. Bricklayers, Masons and Plasterers Int’l
Union of America, 543 F.2d 224, 239 (D.C. Cir. 1976) (ordering unsuccessful intervenor to pay
attorney fee to prevailing plaintiff under Title VII of Civil Rights Act of 1964).   In a similar
black lung benefit case, we found a surety liable for fees and costs where the surety prosecuted
the appeal after failing to intervene in a timely manner in administrative proceedings.  See Old
Ben Coal Co. v. Office of Workers’ Compensation, No. 06‐2189, (7th Cir. April 30, 2007) (order in
black lung benefits case granting attorney fees and costs against nonparty BP America), citing
Corder v. Howard Johnson & Co., 53 F.3d 225, 232 (9th Cir. 1995), which in turn cited Moten.  The
same reasoning applies here.  The application for fees is GRANTED, and petitioner’s attorney
is entitled to recover from respondent Travelers Companies the amount of $13,268.75.